United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1079
                                   ___________

Willis Sisley, Mail Carrier Employed    *
at Iowa City, Iowa, Post Office,        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Rick Leyendecker, Supervisor at         *
Iowa City, Iowa, Post Office,           *
and John Becker, Supervisor at          *
Iowa City, Iowa, Post Office,           *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: June 13, 2001

                                  Filed: August 9, 2001
                                   ___________

Before LOKEN, HALL,1 and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

      Willis Sisley worked as a mail carrier for the United States Postal Service for
more than thirteen years before he resigned due to his continuing conflict with his


      1
        The Honorable Cynthia Holcomb Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
supervisors. After his resignation, Mr. Sisley brought a so-called Bivens action against
his former supervisors, see Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971). The district court2 dismissed Mr. Sisley's complaint,
ruling that he had no Bivens action because he was covered by the Postal
Reorganization Act, see 39 U.S.C. §§ 101, et seq. Mr. Sisley appealed, and we affirm
the judgment of the district court.

       Mr. Sisley contends that he should be allowed to sue his former supervisors
under Bivens because they retaliated against him after he sought to exercise rights
secured to him under a collective bargaining agreement. Because the defendants
continually harassed him at work, Mr. Sisley claims that he was eventually forced to
leave his job to avoid the unrelenting psychological torment, and was thus deprived of
his Fifth Amendment right to the property interest in his position. He also claims that
the defendants deprived him of his First Amendment rights.

       We review the district court's decision to grant the motion to dismiss de novo.
See Young v. City of St. Charles, Mo., 244 F.3d 623, 627 (8th Cir. 2001). In
determining whether the district court properly granted the motion, we must accept all
of the allegations set forth in Mr. Sisley's complaint as true, and we will affirm only if
it appears beyond doubt that he cannot prove any set of facts in support of his claim
which would entitle him to relief. See Carpenter Outdoor Adver. Co. v. City of
Fenton, 251 F.3d 686, 688 (8th Cir. 2001).

       Although Bivens permits lawsuits against federal officials for money damages
arising from constitutional violations, the Supreme Court indicated that no Bivens
action will lie where Congress has provided an alternative remedial system. See


      2
       The Honorable Celeste F. Bremer, United States Magistrate Judge for the
Southern District of Iowa, sitting by consent of the parties. See 28 U.S.C. § 636(c); see
also Fed. R. Civ. P. 73(a).

                                           -2-
Bivens, 403 U.S. at 396-97. The Court has given effect to this principle at least twice.
In Bush v. Lucas, 462 U.S. 367, 385-390 & 386 n.30 (1983), the Court rejected a claim
for damages brought by an engineer employed by the federal government because he
was already protected by procedural and substantive rights provided to him by federal
statutes, executive orders, and regulations in effect at the time. The Court reasoned that
where Congress has set up "an elaborate remedial system ... with careful attention to
conflicting policy considerations ... a new judicial remedy for [a] constitutional
violation" ought not be created. Id. at 388.

       Similarly, in Schweiker v. Chilicky, 487 U.S. 412, 420, 424-29 (1988), the
Supreme Court rejected a Bivens claim for the wrongful denial of Social Security
benefits because there was already a significant administrative structure and process
in place to regulate the system and vindicate the rights that it established. In
Schweiker, 487 U.S. at 423, the Court, citing its prior decisions including Bush,
observed that "[w]hen the design of a Government program suggests that Congress has
provided what it considers adequate remedial mechanisms for constitutional violations
that may occur in the course of its administration," the Court has refused to create
"additional Bivens remedies."

       In light of Bush and Schweiker, we do not think that Mr. Sisley can have a
Bivens claim against his former supervisors. As a mail carrier, Mr. Sisley possessed
rights and had access to grievance procedures provided by the Postal Reorganization
Act, see, e.g., 39 U.S.C. § 1001(b) (guaranteeing Postal Service employees right to
"fair hearing on adverse actions"), and by the collective bargaining agreement between
his union and the Postal Service, see 39 U.S.C. § 1203 (recognizing Postal Service
employees' collective bargaining rights). He does not deny this and indeed he admits
that he has enjoyed some past successes in dealing with his supervisors by filing
grievances through his union. Because Mr. Sisley had an extensive array of statutorily-
created rights and procedures provided to him by Congress, we hold that he is
precluded from seeking relief outside of that system. See Bradley v. United States

                                           -3-
Postal Service, 832 F.2d 1061, 1062 (8th Cir. 1987) (per curiam); see also Bennett v.
Barnett, 210 F.3d 272, 275-76 (5th Cir. 2000); Roman v. United States Postal Service,
821 F.2d 382, 386 (7th Cir. 1987).

       Mr. Sisley maintains that this lawsuit is his only recourse against the wrongful
conduct of his supervisors because they always harassed and retaliated against him
whenever he sought to exercise his rights. We do not think, however, that he would
have a Bivens claim even if these allegations are true. As we have repeatedly
recognized, a Bivens claim may be precluded in circumstances where the remedies
provided by Congress do not afford relief for the injury asserted. See Carpenter's
Produce v. Arnold, 189 F.3d 686, 689 (8th Cir. 1999); Krueger v. Lyng, 927 F.2d
1050, 1053-54 (8th Cir. 1991). Congress could have provided a remedy for
Mr. Sisley's harassment claim if it had wanted to, but it did not. We note furthermore
that there is no evidence that the procedures available to Mr. Sisley would have proved
inadequate in any event, because he did not attempt to file any grievances to stop the
alleged harassment by the defendants. Mr. Sisley thus failed to state a claim under
Bivens.

      For the reasons indicated, we affirm the judgment of the district court.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-